STRINGER, Judge.
State Farm appeals an order denying its motion for new trial and the final judgment of $64,294.97 entered in favor of Nathan L. Goff in this personal injury action. The jury awarded Mr. Goff $27,326.32 in future medical expenses, and he cross-appeals the set-off from that award of $23,424.52, which represents his unused personal injury protection (PIP) and medical payment benefits. We affirm the denial of State Farm’s motion for new trial without discussion but reverse that portion of the final judgment providing for set-off of future PIP and medical benefits. See, e.g., Allstate Ins. Co. v. Rudnick, 761 So.2d 289, 293 (Fla.2000); Rollins v. Pizzarelli, 761 So.2d 294, 301 (Fla.2000) (holding that unused PIP and medical benefits should not be automatically set-off against jury verdicts; the verdict should only be reduced by the amount of benefits already paid and unused benefits due and owing on the date the judgment is entered). On remand, the court must determine the amount of unused benefits due and owing to Mr. Goffs medical providers at the time the final judgment is entered and reduce the award accordingly.
Affirmed in part, reversed in part and remanded with instructions.
THREADGILL, A.C.J., and SCHEB, JOHN M., (Senior) Judge, concur.